office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jltrebat postu-122569-17 uilc date november to teri l jackson attorney st paul mn large business international from ronald j goldstein assistant to the branch chief branch office of associate chief_counsel income_tax accounting subject sec_170 charitable_contribution carryover adjustment this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer year year year year year amount amount amount amount amount ------------------------------ ------- ------- ------- ------- ------- ---------------------- ------------------ ---------------- ------------------- ------------------ postu-122569-17 ------------------ ------------------- ---------------- ------------------ amount amount amount amount issues taxpayer has both charitable_contribution and net_operating_loss carryovers from multiple tax years available in the year at issue sec_170 requires a reduction to a taxpayer’s charitable_contribution carryover to the extent an excess charitable_contribution reduces modified_taxable_income as computed under sec_172 and increases an nol_carryover so as to eliminate a double tax_benefit is taxpayer required to calculate the charitable_contribution carryover adjustment using a year-by-year or an aggregate nol computation under sec_172 taxpayer has a charitable_contribution carryover set to expire in the year at issue pursuant to the five-year carryover period provided in sec_170 sec_170 requires a reduction to a taxpayer’s charitable_contribution carryover to the extent an excess charitable_contribution reduces modified_taxable_income as computed under sec_172 and increases an nol_carryover is taxpayer required to reduce its current_year charitable_contributions first or can it choose to reduce a prior year’s charitable_contribution carryover to prevent its expiration conclusions sec_172 requires taxpayer to use a year-by-year nol absorption computation to determine the charitable_contribution carryover adjustment under sec_170 taxpayer must first reduce its current_year charitable_contributions by the adjustment under sec_170 before reducing its earliest year’s charitable_contribution carryover facts taxpayer is a corporation that had several years of net_operating_loss carryovers nol carryovers and charitable_contribution carryovers charitable carryovers that were available to use in year the year at issue the nol carryovers totaled amount and the charitable carryovers totaled amount the charitable carryovers included amount from year which had not been utilized for four consecutive years and was scheduled to expire at the end of year if not utilized in year taxpayer generated taxable_income of amount before considering its nol carryovers also in year taxpayer made charitable_contributions of amount all of taxpayer’s year taxable_income was offset by its nol carryovers reducing its taxable postu-122569-17 income to dollar_figure as a result taxpayer was not allowed to deduct any charitable_contributions in year taxpayer had additional unused nol and charitable carryovers available for use in the following year year law and analysis sec_170 of the internal_revenue_code allows a deduction for charitable_contributions paid within the taxable_year sec_170 limits a corporation’s current charitable_contribution_deduction to ten percent of its taxable_income the limit taxable_income is computed for purposes of sec_170 without regard to the charitable_contribution_deduction or any nol_carryback to the taxable_year nol carryovers are taken into account when calculating taxable_income for purposes of determining the limit sec_170 provides for a carryover of charitable_contributions a corporation makes in a taxable_year that exceed the limit in determining which charitable_contributions are deductible in a taxable_year current_year contributions are deducted first if current_year contributions are less than the limit carryover contributions are taken into account in the order in which they arose the maximum carryover period for charitable_contributions is five taxable years sec_172 of the internal_revenue_code allows a deduction for any nols carried back and carried forward to a taxable_year sec_172 sets forth the years to which an nol may be carried while sec_172 specifies how to compute the amount of the nol that is carried to those years sec_172 provides that an nol shall be carried to the earliest year available once carried to the earliest taxable_year available all or a portion of the nol is used up or absorbed the amount of an nol that is absorbed in a taxable_year equals a taxpayer’s modified taxable income-taxable income for that year determined with certain modifications pursuant to sec_172 if an nol carried to a taxable_year is more than the modified_taxable_income for the taxable_year the excess of the nol over the modified_taxable_income is carried to the next taxable_year under sec_172 modified_taxable_income is determined without taking into account the nol to be absorbed or nols incurred in taxable years that are after the taxable_year of the nol to be absorbed sec_1_172-5 however nols carried from years before the taxable_year of the nol to be absorbed are considered in determining modified_taxable_income as are charitable_contribution deductions sec_1_172-6 illustrates this year-by-year nol absorption and carryover calculation if an nol deduction reduces a taxpayer’s taxable_income to dollar_figure no charitable_contribution_deduction is allowable for that taxable_year as a result of these provisions more charitable_contributions may be allowable in computing modified_taxable_income under sec_172 than are allowable in computing taxable_income under sec_170 by reducing modified_taxable_income these postu-122569-17 charitable_contributions result in less nol being absorbed than the actual amount of nol used to reduce taxable_income thus the additional charitable_contributions allowed in determining modified_taxable_income increase the amount of nol carryovers to a subsequent taxable_year the additional charitable_contributions that are allowed in computing modified_taxable_income are not actually deducted when a taxpayer computes taxable_income if these additional_amounts were allowed as charitable carryovers then the contributions would produce a double tax_benefit by reducing the amount of the nol absorbed which increases the nol_carryover and also remaining available in a subsequent taxable_year as a charitable_contribution_deduction sec_170 exists to prevent this result and provides that charitable carryovers must be reduced to the extent that an excess charitable_contribution reduces modified_taxable_income in the absorption calculation of sec_172 and increases an nol_carryover to a succeeding year under sec_172 the sec_170 adjustment the effect of these provisions is that some charitable_contributions with a five-year carryover period are converted into an nol with a twenty-year carryover period issue exam asserts that the sec_170 adjustment must be calculated for each taxable_year an nol_carryover is absorbed beginning with the earliest nol available for use in the taxable_year thus exam applied the limit to amount amount less amount ten percent of amount equals amount taxpayer’s position is that the sec_170 adjustment should be calculated on an aggregate basis as a result taxpayer did not apply a year-by-year analysis of the sec_170 adjustment taxpayer applied the limit to the year taxable_income of amount which equals amount amount is greater than amount and under taxpayer’s method taxpayer would be entitled to a larger sec_170 adjustment than allowed by exam sec_172 requires a chronological year-by-year nol absorption computation sec_1_172-6 illustrates the year-by-year nol absorption and carryover calculation applying an aggregate basis standard is incorrect in determining modified_taxable_income taxpayer was required to take into account the year nol_carryover of amount the nol to be absorbed part of the year nol_carryover is not taken into account in determining modified_taxable_income accordingly the sec_170 adjustment is amount issue taxpayer and exam disagree on which charitable_contributions must be reduced pursuant to the sec_170 adjustment exam asserts that taxpayer must first reduce the year charitable_contributions by the sec_170 adjustment if a postu-122569-17 sec_170 adjustment remained after reducing the year charitable_contributions to dollar_figure then taxpayer would reduce its charitable carryovers starting with the earliest year in this case the year charitable_contributions of amount are greater than the sec_170 adjustment so no charitable carryovers are taken into account in computing the sec_170 adjustment taxpayer contends that sec_170 does not address which charitable_contributions must be reduced first so it should be able to use any reasonable method thus in computing the sec_170 adjustment taxpayer reduced its expiring charitable carryovers from year rather than the charitable_contributions made in year as described above the year charitable_contributions must be reduced first the rules of sec_170 and sec_172 and the regulations thereunder which must be read in conjunction dictate that current_year charitable_contributions rather than charitable carryovers are taken into account in the sec_172 calculation that reduces modified_taxable_income and increases the nol_carryover as a result it is the current_year charitable_contributions that trigger the sec_170 adjustment and must therefore be reduced taxpayer cites revrul_76_145 for the proposition that current_year charitable_contributions and all charitable carryovers are co-equal fungible elements of excess_contributions and each is an equally viable option to be reduced first or last in revrul_76_145 the current_year charitable_contributions were dollar_figure but the applicable_percentage limit was dollar_figure thus the current_year charitable_contributions of dollar_figure plus the charitable carryover of dollar_figure together had to be taken into account in calculating the sec_170 adjustment because the dollar_figure and the dollar_figure together reduced modified_taxable_income in the absorption calculation of sec_172 and increased the nol_carryover to a succeeding year under sec_172 if the current_year charitable_contributions were also dollar_figure then the current_year charitable_contributions would be reduced first by operation of sec_170 and there would be dollar_figure left of the charitable carryover in taxpayer’s case the year charitable_contributions of amount are greater than the limit of amount thus only the year charitable_contributions of amount are taken into account in calculating the sec_170 adjustment because amount alone reduced modified_taxable_income in the sec_172 absorption calculation thereby increasing the nol_carryover to a succeeding year accordingly the result in revrul_76_145 and the result in this case are not inconsistent rather the facts merely dictate a different result if the facts of this case were such that the limit was greater than the current_year charitable_contributions then taxpayer would add the amount of the earliest year’s charitable carryover to the current_year charitable_contributions to the extent the charitable carryover also reduced modified_taxable_income in the absorption calculation of sec_172 and increased the nol_carryover to a succeeding year under sec_172 postu-122569-17 here to the extent the charitable_contributions in year reduced modified_taxable_income in the absorption calculation of sec_172 and increased the nol_carryover to year the charitable carryover must be reduced by the amount of the year charitable_contributions that increased the nol_carryover amount of the year charitable_contributions reduced modified_taxable_income and thus increased the nol_carryover so that the remainder should be carried over to year moreover because the year charitable carryover expires in year it is not an excess_contribution under sec_170 the charitable carryover from year may not be used because of the expiration of the five-year statute_of_limitations period the rules and analysis can be explained by this simplified example x corp had dollar_figure of taxable_income in before considering its nol carryovers or charitable_contribution_deduction x corp had nol carryovers of dollar_figure available to use in which included dollar_figure from and dollar_figure from x corp also had charitable carryovers available to use in of dollar_figure which included dollar_figure from in x corp made charitable_contributions of dollar_figure in this example like in taxpayer’s case x corp cannot deduct any charitable_contributions in because the nol carryovers reduce taxable_income for to dollar_figure but like taxpayer x corp still must compute the limit for purposes of determining modified_taxable_income and the amount of the nol carryovers that are absorbed first x corp must subtract it sec_2012 nol from its taxable_income to determine the sec_170 taxable_income dollar_figure-dollar_figure dollar_figure x corp must then multiply its sec_170 taxable_income by the limitation dollar_figurex dollar_figure the dollar_figure represents the amount of the charitable_contribution that is allowed for purposes of calculating modified_taxable_income under sec_172 second because x corp cannot deduct any charitable_contributions in and it has nol and charitable carryovers it must determine how much of the charitable_contributions it can carry over to after applying the sec_170 adjustment x corp must reduce its charitable_contributions by dollar_figure because that amount was allowed in the modified_taxable_income calculation dollar_figure-dollar_figure dollar_figure resulting in an increased nol_carryover to and the charitable_contributions not actually being deducted the result is that only dollar_figure dollar_figure-dollar_figure of the charitable_contributions is allowed to be carried over to lastly x corp must calculate the amount of the nol_carryover that is absorbed under sec_172 and the amount carried over to the nol_carryover is reduced by the amount absorbed which is the modified_taxable_income and the remainder is carried over to dollar_figure-dollar_figure dollar_figure postu-122569-17 in this example like in taxpayer’s case only the current_year charitable_contributions are taken into account in calculating the sec_170 adjustment because the current_year charitable_contributions alone reduced modified_taxable_income in the absorption calculation of sec_172 and increased the nol_carryover to a succeeding year under sec_172 accordingly x corp loses the ability to use any charitable carryovers from as a result of the expiration of the five-year statute_of_limitations period this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
